COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Melissa Dromgoole v. The State of Texas

Appellate case number:    01-13-00931-CR

Trial court case number: 1840727

Trial court:              County Criminal Court at Law No. 1 of Harris County

        This is an appeal from a sentence imposed on October 11, 2013. Appellant filed her
notice of appeal on October 11, 2013. See TEX. R. APP. P. 26.2. The record was due on
December 10, 2013. See TEX. R. APP. P. 4.1(a), 35.2. The clerk’s record was filed on December
9, 2013. The Court has been informed that court reporter Terri Johnstone and court reporter
Cylena Korkmas both took portions of the reporter’s record for this appeal. On March 21, 2014,
Terri Johnstone filed her portion of the reporter’s record. Cylena Korkmas’s portion of the
reporter’s record has not been filed.
       On February 27, 2014, the Court notified appellant that unless appellant paid for and
caused Cylena Korkmas’s portion of the reporter’s record to be filed by March 5, 2014, the Court
may consider and decide only those issues or points that do not require Cylena Korkmas’s
portion of the reporter’s record. See TEX. R. APP. P. 37.3(c).
        Appellant did not pay for and cause Cylena Korkmas’s portion of the reporter’s record to
be filed by March 5, 2014. Instead, on March 21, 2014, appellant filed a motion requesting that
the Court order Cylena Korkmas to file her portion of the reporter’s record; however, in her
motion appellant admits that she has not paid for that portion of the reporter’s record.
Appellant’s motion is DENIED. Further, the Court will consider and decide those issues or
points that do not require Cylena Korkmas’s portion of the reporter’s record for a decision. See
TEX. R. APP. P. 37.3(c).
       Appellant’s brief is ORDERED filed with this Court 30 days from the date of this order.
See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date
appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court

Date: April 7, 2014